United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2204
Issued: May 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 2, 2009 appellant filed a timely appeal from an August 11, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his reconsideration request.
Because more than 180 days have passed since the Office’s last merit decision, dated January 8,
2009, and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On May 5, 2009 appellant, a 60-year-old maintenance laborer custodian, filed an
occupational disease claim (Form CA-2) for a herniated disc which he attributed to employment
activities including standing, walking, bending, stooping, reaching, twisting, pushing and
pulling. He first recognized his condition on November 7, 2007 and realized his condition was
caused by his federal employment on November 27, 2007.
Appellant submitted medical evidence in support of his claim including: December 26,
2007 magnetic resonance imaging scan studies of the cervical, thoracic and lumbar spines from
Dr. J. Thomas Knight, a Board-certified radiologist; a January 2, 2008 electromyogram report
from Dr. Bruce Khury, a Board-certified family practitioner; and a January 5, 2008 report from
Dr. John A. Sazy, a Board-certified orthopedic surgeon.
By decision dated July 25, 2008, the Office accepted that appellant established the
alleged employment factors but denied the claim because the evidence of record did not
demonstrate that the claimed medical condition was caused by the established employment
factors.
On August 17, 2008 the Office received an August 4, 2008 duty status report on which
the physician’s signature is illegible.
On September 4, 2008 appellant requested reconsideration. On September 8, 2008 the
Office received an August 28, 2008 narrative report from Dr. Sazy.
By decision dated January 8, 2009, the Office denied his reconsideration request, after
merit review.
On May 8, 2009 appellant requested reconsideration. Appellant did not submit any new
medical evidence.
By decision dated August 11, 2009, the Office denied merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

2

of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s May 8, 2009 reconsideration request neither alleged nor demonstrated that
the Office erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a merit review of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).
Appellant also did not submit new relevant and pertinent evidence that had not previously
been considered by the Office. Accordingly, he was not entitled to a merit review of his claim
under the third enumerated ground.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or constitute
new relevant and pertinent evidence not previously considered by the Office. As he did not meet
any of the necessary regulatory requirements, the Board finds that he is not entitled to further
merit review.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

See id. at § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

